Citation Nr: 0714089	
Decision Date: 05/11/07    Archive Date: 05/25/07

DOCKET NO.  03-36 766	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for a disability of the 
left foot, including pes planus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Fitch, Associate Counsel






INTRODUCTION

The veteran served on active duty from October 1963 to 
October 1965.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri that denied the veteran's claim of 
entitlement to service connection for a left foot disability.  
The veteran perfected a timely appeal of this determination 
to the Board.

This case came before the Board in April 2005, and was 
remanded for further development, including a VA examination 
to determine the nature and etiology of the veteran's foot 
disability.  On remand, the VA Appeals Management Center 
again denied the veteran's claim in a March 2006 Supplemental 
Statement of the Case.

In June 2006, this matter was again remanded for additional 
development and adjudication.  This having been completed, 
the case is again before the Board.


FINDING OF FACT

Pes planus preexisted active service and did not undergo an 
increased in disability during active service.


CONCLUSION OF LAW

The criteria for establishing entitlement to service 
connection for a disability of the left foot, to include pes 
planus, are not met.  38 U.S.C.A. §§ 1110, 1111, 1153 (West 
2002); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2006); 70 Fed. Reg. 
23,027-20 (May 4, 2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and to 
assist a claimant in developing the information and evidence 
necessary to substantiate a claim.  

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence that 
VA will seek to provide and which information and evidence 
the claimant is expected to provide.  Furthermore, in 
compliance with 38 C.F.R. § 3.159(b), the notification should 
include the request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim.  

By way of letters dated in November 2002, May 2005, and July 
and October 2006, the RO notified the veteran of the evidence 
needed to substantiate his claim, including notice that a 
disability rating and effective date will be assigned if 
service connection is awarded, and offered to assist him in 
obtaining any relevant evidence.  See Dingess v. Nicholson, 
19 Vet. App. 473 (2006).  In addition, the RO has advised the 
veteran of the basic law and regulations governing the claim, 
the cumulative information and evidence previously provided 
to VA (or obtained by VA on the veteran's behalf), and 
provided the basis for the decisions regarding the claim.  
The veteran and his representative were provided with 
adequate notice of the evidence, which was not of record, 
that was necessary to substantiate the veteran's claim, and 
also of the cumulative information and evidence previously 
provided to VA, or obtained by VA on the veteran's behalf.

For the reasons above the Board finds that VA substantially 
complied with the specific requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate the claim and the relative duties of VA and the 
claimant to obtain evidence); Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies the 
VCAA notice); and 38 C.F.R. § 3.159(b) (the content of the 
notice requirement, pertaining to the evidence in the 
claimant's possession or a similar request to that effect).  
In this context, it is well to observe that the VCAA requires 
only that the duty to notify be satisfied, and that claimants 
be given the opportunity to submit information and evidence 
in support of their claims.  Once this has been accomplished, 
all due process concerns have been satisfied.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Sutton v. Brown, 9 Vet. 
App. 553 (1996).

The Board also finds that VA has made reasonable efforts to 
assist the veteran in obtaining evidence necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A.  In particular, 
the information and evidence associated with the claims file 
consists of the veteran's service medical records, post-
service treatment records, multiple VA examinations, and 
written statements submitted in support of the claim.  In 
addition, the Board notes that this matter has been 
previously remanded for additional development, to include 
affording the veteran additional opportunity to be examined 
in connection with his claim.  

Based on the foregoing, the Board concludes that there is no 
identified evidence that has not been accounted for with 
respect to the veteran's claims and that, under the 
circumstances of this case, VA has satisfied its duty to 
assist the veteran in this case.  Accordingly, further 
development and further expending of VA's resources is not 
warranted.  See 38 U.S.C.A. § 5103A.

II.  Analysis.

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or for aggravation of a preexisting 
injury suffered or disease contracted in line of duty.  38 
U.S.C.A. § 1110.  If a condition noted during service is not 
shown to be chronic, then generally a showing of continuity 
of symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b).  Regulations also provide 
that service connection may be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

A veteran who served during a period of war is presumed to be 
in sound condition when enrolled for service, except for any 
defects, infirmities, or disorders noted at the time of 
examination, acceptance and enrollment.  38 U.S.C.A. § 1111.  
Only such conditions as are recorded in examination reports 
are to be considered as "noted."  38 C.F.R. § 3.304(b).  
The veteran's reported history of the pre-service existence 
of a disease or injury does not constitute notation of such 
disease or injury, but is considered with all other evidence 
in determining if the disease or injury preexisted service.  
See Paulson v. Brown, 7 Vet. App. 466, 470 (1995).

The presumption of soundness can be rebutted if clear and 
unmistakable evidence demonstrates that the disease or injury 
existed prior to service and was not aggravated by such 
service.  38 U.S.C.A. § 1111.  A preexisting injury or 
disease will be considered to have been aggravated by active 
military service where there is an increase in disability 
during such service, unless there is a specific finding that 
the increase in disability is due to the natural progression 
of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  

The burden is on the government to rebut the presumption of 
soundness by clear and unmistakable evidence that a condition 
was both preexisting and not aggravated by service.  Compare 
70 Fed. Reg. 23,027-29 (May 4, 2005) (codified at 38 C.F.R. § 
3.304(b)), with Cotant v. Principi, 17 Vet. App. 116 (2003); 
VAOPGCPREC 3-2003 (holding, in part, that 38 C.F.R. § 
3.304(b) is inconsistent with 38 U.S.C.         § 1111 to the 
extent that it states that the presumption of soundness may 
be rebutted solely by clear and unmistakable evidence that a 
disease or injury existed prior to service).  See also Wagner 
v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).

Determination regarding service connection are to be based on 
a review of the entire evidence of record.  See Wilson v. 
Derwinski, 2Vet. App. 16, 19 (1991); 38 C.F.R. § 3.303(a).  
In adjudicating a claim, the Board is charged with the duty 
to assess the credibility and weight given to evidence.  
Wensch v. Principi, 15 Vet. App. 362, 367 (2001); Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  Indeed, the Court 
has declared that in adjudicating a claim, the Board has the 
responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 
488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 
(1992).

The report of the veteran's pre-induction examination for 
entry into service shows that clinical evaluation of his feet 
was normal.  The Board finds, therefore, that the presumption 
of soundness on entry into service is applicable.  
38 U.S.C.A. § 1111.  In conjunction with his August 1963 pre-
induction examination, he checked "foot trouble" on his 
medical history report, which was recorded in the physician's 
summary and elaboration as flat feet.  The medical evidence 
shows that the veteran was seen in service at the orthopedic 
clinic in July 1965 for pes planus, for which he was given 
arch supports.  Upon separation examination in September 
1965, the veteran denied any foot trouble, and clinical 
evaluation of his feet was normal.  

The VA examiner preparing the October 2003 report of 
examination stated that the veteran's pes planus appeared to 
be a pre-existing condition.  The examiner explained: that 
the notations from the induction does note flat footedness; 
that on exit physical, no complaints or abnormality was 
noted; and that the veteran received treatment one time 
through an orthopedic clinic for flat footedness with arch 
supports, and with no other treatment for the problem.  The 
VA physician in June 2005 determined that the veteran's "pes 
planus is probably not or unlikely to be work related.  It 
appears to be congenital."  This same VA physician also 
stated that "[the veteran's] questionnaire he filled out at 
the time of his employment includes the existing foot problem 
... which also supports evidence that he probably had it before 
joining the military."  Similarly, the VA physician in March 
2006 determined that the veteran's pes planus existed prior 
to his entering military service.  This VA physician reasoned 
that the veteran admitted to a past history of this condition 
at induction, was seen once in service for this condition, 
with no other treatment or profiles noted in service related 
to this condition, and was found to have no foot trouble in 
either the medical examination or medical history at service 
separation.  This VA physician also noted the previous 
finding that the veteran's pes planus was congenital, and 
thus concluded that the veteran's condition was not caused by 
any particular incident or trauma in service, and was not 
secondary to active duty.  

By contrast, a private physician concluded in an April 2003 
report that the veteran developed flat feet while on active 
duty in the army in 1965 that continues to this day.  In this 
regard, the service medical records do show that the veteran 
was given arch supports for pes planus in July 1965.  
However, they also show that the veteran, himself, admitted 
to a history of foot trouble on entry into service, which was 
identified as "flat feet" by a military physician (R.M.S., 
M.D.) in his summary and elaboration in the August 1963 pre-
induction medical history report.  Indeed, it is evident from 
a review of this medical record that the military physician 
supplemented the history (of foot trouble) reported by the 
veteran with his own comments, which also created a factual 
predicate indicating a finding of "flat feet" on entry into 
service, and which was neither mentioned nor addressed in the 
private physician's report.  See generally Gahman v. West, 12 
Vet. App. 406, 411 (1999) (distinguishing the holdings in 
Miller v. West, 11 Vet. App. 345, 348 (1998) and LeShore v. 
Brown, 8 Vet. App. 406 409 (1995)).  While this physician 
indicates that he based his opinion on a review of the 
medical records obtained from the veteran's tour of duty in 
the army, the Board notes that it is not exactly clear what 
records were actually made available for his review.  In 
fact, it does not appear that this physician had the 
opportunity to review the veteran's pre-induction medical 
records, which necessarily pre-date the veteran's tour of 
duty beginning in October 1963.  For these reasons, the Board 
finds that the opinions by the VA medical professionals are 
entitled to greater weight concerning the onset of the 
veteran's pes planus, in that each opinion was clearly based 
on a complete review of the veteran's pre-induction, in-
service and post-service medical records as contained in his 
claims file.  See Winsett v. West, 11 Vet. App. 420 (1998), 
aff'd 217 F.3d 854 (Fed. Cir.1999) (unpublished decision), 
cert. denied 120 S.Ct. 1251 (2000) (it is not error for the 
Board to value one medical opinion over another, as long as a 
rationale basis for doing so is given).

Based on the foregoing, the Board determines the opinions of 
the VA medical professionals who examined the veteran, and 
rendered a finding that his pes planus existed prior to his 
entry on active duty, in conjunction with the history 
recorded at pre-induction and the clinical evidence recorded 
before, during and after service, constitutes clear and 
unmistakable evidence demonstrating that this condition 
existed before his entrance into active military service.

The Board further finds that the medical evidence does not 
demonstrate that the veteran's pre-existing pes planus 
increased in severity during service.  The medical evidence 
shows that although the veteran received arch supports for 
pes planus in July 1965, there is no evidence of any 
subsequent follow-up treatment.  When the veteran was 
examined for separation from active duty, clinical evaluation 
yielded normal findings.  After service, the medical evidence 
discloses that the veteran complained of left foot  problems 
in 1969.  A pre-employment physical conducted in June 1979 
disclosed no foot trouble or a foot condition.  It is 
significant to point out that the VA medical professionals 
that reviewed the veteran's claims file and examined the 
veteran also found no increase in the veteran's underlying 
foot disorder during service.  In this regard, the VA 
examiner preparing the October 2003 report noted that the 
veteran received no reoccurring treatment for his feet during 
active duty, with no complaints at discharge.  The VA 
physician in March 2006 found that the veteran was seen once 
in service for pes planus, that no other treatment or 
profiles related to this condition were noted in service, 
that no foot trouble in either the medical examination or 
medical history at service separation was found, and that the 
veteran's foot disorder was not caused by any particular 
incident or trauma in service and was not aggravated by 
service.  Therefore, the Board finds that the in-service 
treatment in July 1965 constituted a temporary flare-up of 
the preexisting disorder, and that the underlying disorder 
did not undergo an increase in disability during service.  
See Verdon v. Brown, 8 Vet. App. 529, 537 (1996) ("temporary 
or intermittent flare-ups during service of a pre-existing 
injury or disease are not sufficient to be considered 
'aggravation in service' unless the underlying condition, as 
contrasted to the symptoms, is worsened"); Hunt v. 
Derwinski, 1 Vet. App. 292, 296 (1991).  Accordingly, the 
Board determines that the medical evidence of record clearly 
and unmistakably demonstrates that the veteran's underlying 
foot condition did not undergo a permanent worsening as a 
result of service.

For the reasons and bases, as discussed above, the Board 
concludes that the presumption of soundness under 38 U.S.C.A. 
§ 1111 is rebutted by clear and unmistakable evidence 
demonstrating that the veteran's pes planus preexisted 
service and was not aggravated by such service.  Accordingly, 
service connection for a disability of the left foot, to 
include pes planus, is denied.  See Wagner v. Principi, 
supra.


ORDER

Service connection for a disability of the left foot 
disability, to include pes planus, is denied.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


